Exhibit 99.1 CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (“the Agreement”) is made at Seattle, Washington as of March 25, 2008, by and between Dendreon Corporation, 3005 First Avenue, Seattle, Washington 98121 (“Dendreon”) and Ruth B. Kunath (“Consultant”). WHEREAS, Consultant’s term as a member of the Board of Directors of Dendreon will end at the Annual Meeting of Stockholders on June 4, 2008 (the “Effective Date”); WHEREAS, Dendreon desires to secure the services and the availability of Consultant to provide information, analysis and other services as described below (the “Services”); NOW, THEREFORE, Dendreon and Consultant agree as follows: 1.Services.Consultant shall provide the Services when and as reasonably requested by Dendreon during the term of this Agreement.The specific time required and the dates of performance of the Services shall be mutually agreed upon by Consultant and Dendreon. 2.Compensation and Payment.Consultant shall provide up to 4 hours of Services per month for no fee.Consultant will not be reimbursed for any out-of-pocket expenses unless the type and amount of the expense(s) have been approved by Dendreon in advance. 3.Effect on Options.The parties agree that Consultant’s rendering of Services while this Agreement is in effect shall delay commencement of the three-month maximum exercise period applicable (upon termination of “continuous service”) to the options granted to Consultant under the 2000 Equity Incentive Plan and the 2002 Broad Based Equity Incentive Plan (the “Plans”) and shall constitute Consultant’s continuous service under the Plans for such purpose. 4.Term and Expiration. 4.1Term.This Agreement shall commence on the Effective Date and shall continue for a period of three (3) months. 4.2Effect of Expiration.Upon expiration of this Agreement, (i) Consultant’s continuous service under the Plans shall be deemed to have terminated as set forth in Section 3 above; and (ii) neither Consultant nor Dendreon shall have any further obligations under this Agreement, except that any obligations and liabilities accrued through the date of expiration and the provisions of Sections 6, 8, 10, 11 and 12 shall survive expiration. 5.Project Representative.Mitchell H. Gold, M.D., shall be Dendreon’s project representative and shall have primary responsibility for directing and overseeing the services provided by Consultant. 6.Independent Contractor.Consultant shall provide the Services under this Agreement as an independent contractor and not as an employee of Dendreon.Consultant shall be responsible for payment of all taxes due on fees that are paid to her for the Services.Consultant is not and shall not be the agent or representative of Dendreon for any purpose under this Agreement and shall not have the power to bind Dendreon, unless specifically authorized to be and/or do so in particular circumstances. 7.No License.This Agreement does not and shall not be construed to grant or operate to grant Consultant any license or other right to any patent, trademark, copyright or other intellectual property of Dendreon. 8.Confidentiality. 8.1Confidential Information.Consultant acknowledges that Dendreon may provide Consultant with information that is nonpublic or proprietary to Dendreon, including information relating to employees, job descriptions and compensation, methods, techniques and processes, and technical and scientific data, unpublished findings, biological material, know-how, specifications, patent applications, algorithms, programs, designs, drawings, and formulae, and engineering, manufacturing, marketing, financial and business plans and data (“Confidential Information”).Confidential Information does not include information that: (i) is or later becomes available to the public through no breach of this Agreement by the Consultant; (ii) is obtained by Consultant from a third party without a restriction on use or disclosure; (iii) was in the rightful possession of Consultant, without a restriction on use or disclosure, prior to receipt of the information from Dendreon; or (iv) is required to be disclosed in response to a valid order from a judicial or administrative authority. Consultant will notify Dendreon promptly of any subpoena or court order requesting Confidential Information. 8.2Use and Disclosure of Information.All Confidential Information shall remain the property of Dendreon.Consultant agrees that she will not, without Dendreon’s prior written authorization, disclose Confidential Information to any third party and that she shall use Confidential Information only for the purpose of providing the Services.Consultant shall take all reasonable precautions to prevent unauthorized disclosure of any Confidential Information.Consultant additionally acknowledges that Consultant and/or Dendreon may receive information from third parties subject to a duty on Dendreon’s part to maintain the confidentiality of such information and to use it only for certain limited purposes (“Third Party Information”).Consultant agrees that she will hold Third Party Information in the strictest confidence and will not disclose it to anyone or use it for any purpose other than performance of the Services, unless expressly authorized in writing by Dendreon. 8.3Return of Information; Survival.Upon expiration of this Agreement, and in any case upon Dendreon’s request, Consultant shall promptly return to Dendreon all Confidential Information and Third-Party Information (along with any and all copies of each) in written, electronic or other form that is in the possession or control of Consultant.Consultant’s obligations under this Agreement with respect to Confidential Information and Third-Party Information shall survive the expiration of this Agreement without limit as to time. 9.No Conflicts.Consultant represents and warrants that she is not a party to any agreement or business relationship that conflicts with the terms of this Agreement or that adversely affects Consultant’s ability to perform the Services for Dendreon.Further, Consultant agrees that she will not enter into any such agreement or business relationship during the term of this Agreement. 10.Assignment of
